     Case 2:19-cv-02949-JLS-MRW Document 24 Filed 09/08/20 Page 1 of 1 Page ID #:655



 1
 2
 3
 4
 5
 6
 7
              IN THE UNITED STATES DISTRICT COURT
 8
          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11                                           Case No. CV 19-2949 JLS (MRW)
       ROSARIO G.,
12
                       Plaintiff,
13                                           ORDER ACCEPTING FINDINGS
                  v.                         AND RECOMMENDATIONS OF
14                                           UNITED STATES MAGISTRATE
       ANDREW SAUL, Commissioner of          JUDGE
15     Social Security,
16                     Defendant.
17
            Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the
18
      records on file, the Report and Recommendation of the United States
19
      Magistrate Judge, and the supplemental statement of decision. Further, the
20
      Court has engaged in a de novo review of those portions of the Report to
21
      which Plaintiff has objected. The Court accepts the findings and
22
      recommendation of the Magistrate Judge.
23
            IT IS ORDERED that Judgment be entered in favor of Defendant.
24
25
26    DATE: September 8, 2020             ___________________________________
27                                        HON. JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
28
